Case 1:19-cr-10040-JDB
             Case: 19-5692
                         Document
                            Document:
                                  142 15
                                      Filed Filed:
                                            12/03/19
                                                   12/03/2019
                                                       Page 1 ofPage:
                                                                2 PageID
                                                                      1  2411




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988              www.ca6.uscourts.gov




                                                 Filed: December 03, 2019




Mr. Thomas M. Gould
Western District of Tennessee at Jackson
111 S. Highland Avenue
Suite 262 U.S. Courthouse
Jackson, TN 38301-0000

                     Re: Case No. 19-5692, USA v. Jeffrey Young, Jr.
                         Originating Case No. : 1:19-cr-10040-1

Dear Clerk,

   Enclosed is a copy of the mandate filed in this case.

                                                 Sincerely yours,

                                                 s/Maddison R Edelbrock
                                                 For Karen Fultz

cc: Ms. Joanna Katherine Wood Bowman
    Mr. Claiborne Hambrick Ferguson
    Mr. James W. Powell
    Mr. Jeremy Raymond Sanders

Enclosure
Case 1:19-cr-10040-JDB
             Case: 19-5692
                         Document
                            Document:
                                  142 15
                                      Filed Filed:
                                            12/03/19
                                                   12/03/2019
                                                       Page 2 ofPage:
                                                                2 PageID
                                                                      2  2412



                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

                                           ________________

                                              No: 19-5692
                                           ________________

                                                                      Filed: December 03, 2019

UNITED STATES OF AMERICA

                Plaintiff - Appellee

v.

JEFFREY W. YOUNG, JR.

                Defendant - Appellant



                                            MANDATE

     Pursuant to the court's disposition that was filed 11/07/2019 the mandate for this case hereby

issues today.



COSTS: None
